Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2003

USA v. Horne
Precedential or Non-Precedential: Non-Precedential

Docket 02-2649




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Horne" (2003). 2003 Decisions. Paper 625.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/625


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 02-2649


                          UNITED STATES OF AMERICA

                                           v.

                             ANTONIO L. HORNE, SR.,
                                            Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                            D.C. Crim. No. 00-cr-00274-1
                District Judge: The Honorable W illiam W. Caldwell


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 11, 2003


       Before: BARRY, ROSENN, Circuit Judges and POLLAK,* District Judge


                            (Opinion Filed: April 24, 2003)


                                       OPINION
                                      __________




   *
    The Honorable Louis H. Pollak, Senior District Judge, United States Court for the
Eastern District of Pennsylvania, sitting by designation.
BARRY, Circuit Judge

       Because we write primarily for the parties in this case, we will forego a recitation

of its facts. Suffice it to say, appellant Antonio Horne argues that the District Court’s

failure to suppress allegedly impermissibly obtained evidence against him warrants the

vacation of his conviction for violating the so-called “felon in possession” statute, 18

U.S.C. § 922(g). The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and

appellate jurisdiction is proper in this Court under 28 U.S.C. § 1291.

       We have carefully reviewed all of appellant’s arguments pertaining to how and

why the government wrongly obtained the evidence at issue and the ways in which the

District Court erred when it failed to suppress that evidence. We find no error. The

police had probable cause to arrest Horne based on suspicion of domestic assault and

driving under the influence. They read his Miranda rights to him, he acknowledged that

he understood them, and he then implicitly waived them. Additionally, he orally

consented and consented in writing to a search of his car. The District Court did not err

in finding that his consent was not coerced. Finally, his various due process claims are all

without merit. We will, therefore, affirm the judgment of conviction and sentence for the

reasons substantially set forth in the comprehensive and well-reasoned opinion of the

District Court.




                                              2
TO THE CLERK OF COURT:

    Kindly file the foregoing opinion.


                                           /s/ Maryanne Trump Barry
                                         Circuit Judge